Citation Nr: 1021052	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-07 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 
1956.  Additionally, he also served in the Coast Guard 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. 

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.  This case was remanded by the Board in August 2009 
for further development and is now ready for disposition.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss was not manifested in service or for many 
years thereafter.  Hearing loss is unrelated to service.

2. Tinnitus was not manifested in service or for many years 
thereafter.  Tinnitus is unrelated to service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).
 
2.  Tinnitus was not incurred in or aggravated by active duty 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The provisions of 38 C.F.R. § 3.385 (2009) define impaired 
hearing as a disability for VA purposes when the hearing 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz are 40 decibels or more; the thresholds 
for at least three of these frequencies are 26 decibels; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

Sensorineural hearing loss and tinnitus may be presumed to 
have been incurred in service if shown to have manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

A review of the Veteran's service treatment records shows 
that upon enlistment into service in May 1953, his ears and 
eardrums were noted to be normal.  He did not receive an 
audiologic examination, as the necessary facilities were 
unavailable.  Upon his discharge from service in 1956, his 
ears were also noted to be normal and no audiogram was 
conducted.  

Subsequent periodic audiological examinations during his 
service in the Coast Guard Reserves also indicated no hearing 
threshold greater than 25 dB in either ear from 500 to 4000 
Hz.  Significantly, the last recorded annual examination 
while in the Reserves was undertaken in April 1989, which 
showed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
10
15
25
LEFT
10
30
10
15
25

The April 1989 evaluation revealed that the Veteran did not 
have any hearing loss for VA purposes at that time.

The first evidence of hearing loss and tinnitus post service 
was a private audiology examination conducted in 2007, at the 
time he filed the current claim.  The private audiologist 
noted that the Veteran's responsibility while serving in the 
Coast Guard was in the engine room where there was 
significant noise exposure.  The audiologist diagnosed mild 
to moderate sensorineural hearing loss in both ears and noted 
the Veteran's report of tinnitus.  

The examiner concluded, "[i]t is certainly within medical 
probability that given the Veteran's medical history, the 
majority of his hearing loss was acquired while serving in 
the Coast Guard."  The private audiologist also stated that 
the Veteran did not show post-service noise exposure.  

The Veteran underwent two VA examinations in January 2009.  
The first VA examiner had the opportunity to review the 
Veteran's claims file.  He stated that audiometric testing 
confirmed bilateral moderate sensorineural hearing loss, 
which was more pronounced on the right side.  The Veteran 
also reported complaints of tinnitus.  

The examiner noted that the Veteran complained of hearing 
loss and tinnitus beginning in service, but noted that no 
documentation of tinnitus or hearing loss was documented in 
the service records.  The examiner concluded that based on a 
thorough review of the evidence, bilateral hearing loss and 
tinnitus were less likely than not related to service.

The second January 2009 examiner also had the opportunity to 
review the Veteran's claims file.  The examiner diagnosed 
mild to moderately severe hearing loss.  He noted that the 
Veteran was exposed to mechanic noise while serving in the 
engine room during Reserve duty.  The Veteran denied post 
service noise exposure and reported that his tinnitus began 
approximately 30 years prior to the examination.  The 
examiner noted that the Veteran made no complaints of hearing 
loss or tinnitus in service or in the Reserves and no hearing 
loss was noted.  

The examiner concluded that the Veteran's hearing loss is not 
caused by or a result of active duty noise exposure, as 
current scientific evidence asserts that hearing loss related 
to acoustic exposure or trauma occurred immediately at the 
time of insult and has not been found to present with a 
progressive onset.  He continued by stating that hearing loss 
with progressive onset was commonly symptomatic of 
presbycusis, genetic inheritance, medical pathology or 
subsequent noise exposure.  

With regard to the Veteran's complaints of tinnitus, he 
concluded that tinnitus was not caused by or a result of 
active duty, as there is no evidence documenting that 
tinnitus was incurred or aggravated by active duty.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  As the in-service 
audiological evaluations indicate, he did not demonstrate or 
complain of hearing loss or tinnitus at any point during 
active service or in the Reserves.  His hearing loss also did 
not manifest to a compensable degree within a year after 
service.  It appears that he first sought treatment for 
bilateral hearing loss in 2007, nearly 40 years after his 
separation from service in May 1969.

	In addition to the absence of documented post-service 
symptomatology related to hearing loss and tinnitus for many 
years, the evidence includes the Veteran's statements and 
sworn testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he experienced symptoms of hearing loss and 
tinnitus after he was discharged from the service.  
	
	In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Board finds that his reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  

	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and reported symptoms 
related to hearing loss and tinnitus.  The fact that there 
was no record of any complaint, let alone treatment, 
involving hearing loss and tinnitus for many years is 
significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	Further, the Board finds that the Veteran's reported history 
of continued hearing loss and tinnitus since active service 
is inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service Reserve examination in 1987 did 
not show hearing loss for VA purposes.  This indicates the 
absence of hearing loss some 20 years after discharge from 
active duty.
	
	The Board has weighed the Veteran's statements and sworn 
testimony as to continuity of symptomatology and finds his 
current recollections and statements made in connection with 
a claim for benefits to be of lesser probative value.  See 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must 
take into consideration the veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his lay statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  The medical evidence of record is 
comprised of three medical opinions.  The Board finds that 
the private audiological examiner's opinion is speculative, 
as he stated that "it is certainly within medical 
probability" that the Veteran's hearing loss and tinnitus 
are related to service.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 85 (2006) (a speculative medical opinion as to 
causation cannot establish a medical nexus to service).  

	On the other hand, the VA examiners had the opportunity to 
review the claims file, interviewed the Veteran, and 
conducted a physical examination.  They provided a thorough 
rationale for their opinions and cited to the Veteran's 
medical history.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  Therefore, 
the Board assigns high probative value to the VA examination 
reports.
	
The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed bilateral hearing loss and reported tinnitus and 
active duty service.  While the Board reiterates that he is 
competent to report symptoms as they come to him through his 
senses, these are not the types of disorders that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus 
and there is no doubt to be otherwise resolved.  As such, the 
appeals are denied.
	
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in September 2007, 
the RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and 
private treatment records.  Moreover, the Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in June 
2009.  Next, specific VA medical opinions pertinent to the 
issues on appeal were obtained in January 2009.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  

Furthermore, the VA also attempted to procure treatment 
records from Dr. H. and sent the Veteran a duty to assist 
letter in August 2009, in which he was asked to sign the VA 
form 21-4142.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


